NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with 
                                      Fed. R. App. P. 32.1



              United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois  60604

                                   Submitted August 5, 2010*
                                  Decided November 24, 2010

                                             Before

                              FRANK H. EASTERBROOK, Chief Judge

                              DIANE P. WOOD, Circuit Judge

                              JOHN DANIEL TINDER, Circuit Judge



No. 09‐2923

UNITED STATES OF AMERICA,                             Appeal from the United States District
          Plaintiff‐Appellee,                         Court for the Northern District
                                                      of Illinois, Eastern Division.
       v.
                                                      No. 07‐cr‐862‐10
CONSTANTIN PALANCEANU,
         Defendant‐Appellant.                         Matthew F. Kennelly, 
                                                      Judge.

                                           O R D E R

    Constantin Palanceanu was among several defendants charged in relation to an Internet
fraud scheme. He pleaded guilty to one count of wire fraud and was sentenced to thirty
months’ imprisonment. Palanceanu filed a timely notice of appeal, but his appointed


       *
         This appeal is successive to Appeal Nos. 08‐2378, 08‐3226, and 08‐3238 and has been
submitted to this panel under Operating Procedure 6(b).  After an examination of the briefs and
the  record,  we  have  concluded  that  oral  argument  is  unnecessary.    Thus,  the  appeal  is
submitted on the briefs and the record.  See Fed. R. App. P. 34(a)(2).
No. 09‐2923                                                                                Page 2

counsel has moved to withdraw, having concluded that an appeal would be frivolous.
Counsel’s motion is supported by a brief filed pursuant to Anders v. California, 386 U.S. 738
(1967). Palanceanu was notified of counsel’s submission and advised that he could respond,
see Cir. R. 51(b), but he has not done so.

   We review only the potential issues identified in counsel’s facially adequate brief, see
United States v. Fuller, 532 F.3d 656, 664 (7th Cir. 2008), and grant the motion only if there are
no nonfrivolous grounds for appeal, United States v. Lopez‐Flores, 275 F.3d 661, 662 (7th Cir.
2001). 

    Counsel first considers whether an issue could be raised with regard to Palanceanu’s
guilty plea. Counsel’s brief indicates that he wrote Palanceanu, asking whether he wanted
to withdraw his guilty plea, and Palanceanu did not respond. Thus, there is no indication
that Palanceanu wants to withdraw his guilty plea. Counsel correctly declines to raise any
possible challenges to the sufficiency of the plea or compliance with Federal Rule of
Criminal Procedure 11.  

    Counsel next considers whether Palanceanu could challenge the factual findings under
the Sentencing Guidelines, specifically that the loss amount was between $200,000 and
$400,000, that Palanceanu was a minor participant in the offense, and that a substantial part
of the fraud scheme was committed outside the United States. We review the district court’s
factual findings for clear error. United States v. Alaka, 614 F.3d 368, 371 (7th Cir. 2010). A
finding of fact is clearly erroneous “if, based upon the entire record, ‘we are left with the
definite and firm conviction that a mistake has been committed.’” Id. (quoting United States
v. Carani, 492 F.3d 867, 875 (7th Cir. 2007)). 

    The district court’s finding as to the loss amount increased the offense level by twelve,
see U.S.S.G. § 2B1.1(b)(1)(G). Palanceanu had accepted responsibility for a loss of
approximately $149,000, which would add ten levels to the offense level, see U.S.S.G. §
2B1.1(b)(F). Thus, the district court’s finding resulted in an increase of two levels more than
what Palanceanu was willing to concede. Palanceanu contested whether the loss of
approximately $80,000 directly attributable to his co‐schemer Cristian Bentan was
reasonably foreseeable to him. However, Palanceanu conceded in his sentencing
memorandum that he participated in the scheme with Bentan. In his plea declaration,
Palanceanu stated that he was pleading to a wire fraud scheme with Bentan. And
Palanceanu admitted under oath at his plea hearing that he participated in a scheme with
Bentan. Palanceanu also admitted at his plea hearing that Bentan provided him with the
false identification cards and information such as the name of sender, location of sender,
amount of funds, and the money transfer control number needed to receive the funds from
Western Union. Palanceanu further stated that he kept a portion of the money he received
and gave the rest to Bentan. The government’s response to Palanceanu’s position paper for
No. 09‐2923                                                                                Page 3

sentencing indicated that when law enforcement interviewed Palanceanu after his arrest, he
admitted that he was working in the scheme at Gabriel Toader’s direction and was aware
that Toader frequently recruited others to work in the scheme. The government’s response
also stated that Palanceanu knew of Bentan’s involvement in the scheme, which included
conduct like Palanceanu’s own—receiving victim funds through the use of alias
identifications. Palanceanu contested none of these statements of fact. We agree with
counsel that it would be frivolous to challenge the district court’s findings regarding the loss
amount.

    As for the adjustment for role in the offense, the district court found that Palanceanu
was a minor participant in the offense, resulting in a two‐level decrease in his offense level
pursuant to U.S.S.G. § 3B1.2(b). This finding is not clearly erroneous. The district court also
found that a substantial part of the fraud scheme was committed from outside the United
States, which increased Palanceanu’s offense level by two pursuant to U.S.S.G. §
2B1.1(b)(9)(B). Palanceanu did not challenge the Presentence Investigation Report’s
assertion of facts that support this finding. Furthermore, the record establishes that this
finding is not clearly erroneous.

    Lastly, counsel considers whether Palanceanu could challenge the reasonableness of his
sentence. We review a sentence for reasonableness under an abuse‐of‐discretion standard.
United States v. England, 604 F.3d 460, 464 (7th Cir.), cert. denied, No. 10‐184, — S. Ct. —, 2010
WL 3153546 (Oct. 4, 2010). The court properly calculated the Guidelines sentence, including
correctly determining the amount of the loss and Palanceanu’s role in the offense, which
were the only contested Guideline‐calculation issues at the sentencing hearing. A correctly
calculated, below‐Guidelines sentence is entitled to a presumption of reasonableness. See
United States v. Pape, 601 F.3d 743, 746 (2010). Palanceanu could attempt to challenge that
presumption by arguing that the district court did not give adequate consideration to the
sentencing factors in 18 U.S.C. § 3553(a). However, the district court gave careful
consideration to the § 3553(a) factors, discussing the seriousness of the crime, the length of
Palanceanu’s participation in the scheme, the need for general deterrence, the likelihood
that Palanceanu will be deported, and the “significant factor” that Palanceanu voluntarily
withdrew from the scheme. The district court found that a Guideline sentence would be
greater than necessary to meet the requirements of § 3553(a) and imposed a 30‐month
below‐Guidelines sentence. The district court’s careful consideration of the sentencing
factors defeats any challenge to the reasonableness of the sentence.

    No nonfrivolous issues can be raised on appeal. We therefore GRANT counsel’s motion
to withdraw and DISMISS the appeal.